UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 21-7398


JAMES C. WHALEY,

                     Petitioner - Appellant,

              v.

WARDEN TYGER RIVER CORRECTIONAL INSTITUTION,

                     Respondent - Appellee,

              and

SOUTH CAROLINA,

                     Respondent.


Appeal from the United States District Court for the District of South Carolina, at Florence.
Henry M. Herlong, Jr., Senior District Judge. (4:20-cv-04366-HMH)


Submitted: February 17, 2022                                   Decided: February 23, 2022


Before AGEE and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


James C. Whaley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James C. Whaley seeks to appeal the district court’s order denying relief on his 28

U.S.C. § 2254 petition. The district court referred this case to a magistrate judge pursuant

to 28 U.S.C. § 636(b)(1)(B). The magistrate judge recommended that relief be denied and

advised Whaley that failure to file timely, specific objections to this recommendation could

waive appellate review of a district court order based upon the recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Martin v. Duffy, 858

F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985); see

also Thomas v. Arn, 474 U.S. 140, 154-55 (1985). Although Whaley received proper

notice and filed timely objections to the magistrate judge’s recommendation, he has waived

appellate review because the objections were not specific to the particularized legal

recommendations made by the magistrate judge. See Martin, 858 F.3d at 245 (holding

that, “to preserve for appeal an issue in a magistrate judge’s report, a party must object to

the finding or recommendation on that issue with sufficient specificity so as reasonably to

alert the district court of the true ground for the objection” (internal quotation marks

omitted)). * Accordingly, we deny a certificate of appealability, deny Whaley’s motion for

discovery, and dismiss the appeal.


       *
         To the extent Whaley asserts on appeal that he is actually innocent of his
underlying criminal offenses, a claim he preserved below, we conclude that he fails to make
the requisite showing. See Mahdi v. Stirling, 20 F.4th 846, 893 n.32 (4th Cir. 2021) (noting

                                             2
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             DISMISSED




that showing of actual innocence requires demonstrating “factual innocence, not mere legal
insufficiency” (internal quotation marks omitted)).

                                            3